DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Christopher on 11/2/2021.

The application has been amended as follows: 

Claim 17:
The method of claim 1[[16]], further comprising correlating the waveform to a lower hysteresis band separate from the upper hysteresis band, and wherein the fall in the waveform includes a crossing of the lower hysteresis band.

Allowable Subject Matter
Claims 1-3, 5-15, 17-19 are allowed.
The following is an examiner’s statement of reasons for allowance:

As pointed out in pp. 6 of the Remarks dated 7/1/2021, the prior art of record does not disclose or make obvious a rising or falling edge detection method including a hysteresis band. As additional evidence of nonobviousness, Applicant’s method of edge detection is also critical, as disclosed in the Specification dated 12/17/2018: “The baseline 50 or the upper hysteresis band and the lower hysteresis band 54 are used to reduce the occurrence of faulty triggers in the rises, which may otherwise occur due to outside factors, such as noise.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L STEINBERG whose telephone number is (303)297-4783. The examiner can normally be reached Mon-Fri 8-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.S/Examiner, Art Unit 3792                                                                                                                                                                                                        
/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792